May 28, 2014




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                         IN RE CLIFFORD HALL, Relator

NO. 14-14-00062-CV



                          ORIGINAL PROCEEDING
                         WRIT OF HABEAS CORPUS
                               310th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2003-20180


      This court heard this cause after granting and issuing a writ of habeas corpus
on January 24, 2014. This court holds that the combined judgment of contempt
and order of commitment entered November 18, 2013 in the 310th District Court,
Harris County, Texas, in Cause No. 2003-20180, is void, in part. Therefore, this
court grants relator’s petition for writ of habeas, in part, and accordingly strikes the
portion of the trial court’s order holding relator in contempt and confining him for
180 days for failing to make the September 1, 2012 child support payment. This
court further holds that relator has failed to demonstrate that the trial court’s order
is void in toto, or that relator is entitled to release from the trial court’s order of
commitment. Therefore, this court denies relator’s petition for writ of habeas
corpus, in part.

      We further order the clerk of this court to issue an alias capias for the arrest
of relator, Clifford Hall, and order that he be remanded to the custody of the
Sheriff of Harris County, Texas, to be confined as ordered by the 310th District
Court, Harris County, Texas, in Cause No. 2003-20180 pursuant to the order of
commitment dated November 18, 2013 by Judge Lisa Millard, as amended by the
opinion of this court in this cause.




                                          2